             Case 2:21-cv-00061 Document 1 Filed 01/25/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


JOEL A. MELENDEZ,

       Plaintiff,

v.                                                                              CIV No. 21-00061

CITY OF LAS CRUCES
POLICE DEPARTMENT,
and D’ANTHANY ROOHR,

       Defendants.


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §1441(a) and 1446(a), Defendants, City of Las Cruces Police

Department and D’Anthany Roohr, through their attorneys, Robles, Rael & Anaya, P.C. (Luis

Robles) give Notice of Removal to this Court of the civil action filed in the Third Judicial District

Court for the State of New Mexico, County of Dona Ana, Cause No. D-307-CV-2020-02571 (“State

Court Action”), by Plaintiff, Joel A. Melendez, and as grounds therefore state:

       1.      On December 11, 2020, Plaintiff filed a Civil Complaint (hereinafter referred to as

“Complaint”). An endorsed copy of the Complaint is attached hereto as Exhibit A.

       2.      On December 28, 2020, Plaintiff’s counsel sent a letter to Defendant, City of Las

Cruces (hereinafter referred to as “City Defendant”) attaching Plaintiff’s Complaint via certified

mail. Defendant, City of Las Cruces, was served a copy of Plaintiff’s Complaint on or about

December 30, 2020.

       3.      Defendant, D’Anthany Roohr (hereinafter referred to as “Defendant Roohr”), was
              Case 2:21-cv-00061 Document 1 Filed 01/25/21 Page 2 of 3




served a copy of Plaintiff’s Complaint on or about December 30, 2020.

       4.        Upon information and belief, this Notice of Removal is timely because it is filed

within 30 days of service upon Defendants.

       5.        Defendants, City of Las Cruces Police Department and D’Anthany Roohr, consent

to removal.

       6.        Pursuant to 28 U.S.C. § 1446(d), copies of the Notice of Removal will be promptly

given to all adverse parties and a copy of the Notice of Removal will be filed with the Clerk of the

Third Judicial District Court, County of Dona Ana, State of New Mexico.

       7.        The claims stated against Defendants in the Complaint are subject to the jurisdiction

of this Court pursuant to 42 U.S.C. § 1983, having brought Fourth and Fourteenth Amendment

claims against Defendants.

                 a.     This Court has original jurisdiction under 28 U.S.C. § 1331 because Plaintiff’s

Complaint is founded, in part, on claims or rights arising under the Constitution and laws of the

United States.

       8.        Pursuant to Rule 81.1(a) of the Local Rules of the United States District Court for

the District of New Mexico, Defendants will, within twenty-eight (28) days, file a Notice of Filing

of State Court Record and certified copies of the pleadings filed in the Third Judicial District Court

for the State of New Mexico, County of Dona Ana in Cause No. D-307-CV-2020-02571.




                                                   2
             Case 2:21-cv-00061 Document 1 Filed 01/25/21 Page 3 of 3




                                            Respectfully submitted,

                                            ROBLES, RAEL & ANAYA, P.C.



                                            By:     /s/ Luis Robles
                                                   Luis Robles
                                                   Attorney for City Defendants
                                                   500 Marquette Ave., NW, Suite 700
                                                   Albuquerque, New Mexico 87102
                                                   (505) 242-2228
                                                   (505) 242-1106 (facsimile)
                                                   luis@roblesrael.com

I hereby certify that on this 25th day of
January, 2021, the foregoing was served
via the CM/ECF system and served via
electronic mail as follows:

Jose R. Coronado
NM Bar No. 2847
125 W. Griggs Avenue
Las Cruces, NM 88001
(575) 525-2517
(575) 525-2518 -Fax
jose@coronadolawlc.com

G. Greg Valdez
NM Bar No. 2773
P.O. Box 516
Las Cruces, NM 88004
(575) 312-2580
g.gregvaldez@gmail.com

Attorneys for Plaintiff



/s/ Luis Robles
Luis Robles


                                               3
